
	
		II
		111th CONGRESS
		2d Session
		S. 2967
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2010
			Mr. Cardin introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  refundable credit for small business job growth, and for other purposes.
		  
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Boosting Entrepreneurship and
			 New Jobs Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Refundable tax credit for new hires by small
				businesses.
					Sec. 3. Credit for employee health insurance expenses of small
				businesses.
					Sec. 4. Surcharge on high income individuals.
					Sec. 5. Direct loans to small business concerns.
					Sec. 6. Extramural research and development budget of the
				National Institutes of Health.
					Sec. 7. Section 7(a) business
				loans.
					Sec. 8. Microloan program.
					Sec. 9. Maximum loan amounts under 504 program.
					Sec. 10. Sense of Congress regarding cabinet level status for
				the Administrator of the Small Business Administration.
					Sec. 11. Sense of Congress regarding financial support for
				small businesses by certain financial institutions.
				
			2.Refundable tax
			 credit for new hires by small businesses
			(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 inserting after section 36A the following new section:
				
					36B.New hires by
				small businesses
						(a)Determination
				of amountThere shall be allowed as a credit against the tax
				imposed by this subtitle for the taxable year an amount equal to 15 percent of
				the qualified first-year wages for such year.
						(b)Qualified wages
				definedFor purposes of this section—
							(1)In
				generalThe term qualified wages means the wages
				paid or incurred by a qualified small business during the taxable year to an
				individual who is a qualified small business employee.
							(2)Qualified
				first-year wagesThe term qualified first-year wages
				means, with respect to a qualified small business employee, qualified wages
				attributable to service rendered during the 1-year period beginning with the
				day the individual begins work for the employer.
							(3)Only first
				$20,000 of wages taken into accountThe amount of the qualified
				first-year wages which may be taken into account with respect to any individual
				shall not exceed $20,000.
							(4)Wages
								(A)In
				generalThe term wages has the meaning given such
				term by section 51(c).
								(B)Special rules
				for agricultural and railway laborIf such individual is an
				employee to whom subparagraph (A) or (B) of section 51(h)(1) applies, rules
				similar to the rules of such subparagraphs shall apply except that—
									(i)such subparagraph
				(A) shall be applied by substituting $20,000 for
				$6,000, and
									(ii)such
				subparagraph (B) shall be applied by substituting $1,666.66 for
				$500.
									(c)Qualified small
				business employeeFor purposes of this section—
							(1)In
				generalThe term qualified small business employee
				means—
								(A)an individual
				hired by a qualified small business who is not an employee within the meaning
				of section 401(c)(1), or
								(B)a part-time
				employee promoted to full-time employee status (within the meaning of section
				44(b)) by such business.
								(2)Qualified small
				businessThe term qualified small business has the
				meaning given the term small employer by section 4980D(d)(2),
				determined by substituting 25 employees for 50
				employees.
							(d)Maintenance of
				workforceNo credit under this section shall be allowed to any
				employer for any taxable year if the total number of employees of such employer
				during any quarter of such taxable year is less than the total number of such
				employees during the corresponding quarter in the preceding taxable
				year.
						(e)Certain rules
				To applyRules similar to the rules of section 52, and
				subsections (d)(11), (f), (g), (i)(1), (i)(2) (except in the case of an
				employee described in subsection (c)(1)(B)), (j), and (k) of section 51, shall
				apply for purposes of this section.
						(f)RegulationsThe
				Secretary shall prescribe such regulations and guidance as are necessary to
				carry out the purposes of this section, including procedures for the quarterly
				payment of the credit allowed under this section.
						(g)TerminationThis
				section shall not apply to individuals who begin work for the employer after
				the date which is 3 years after the date of the enactment of this
				section.
						.
			(b)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 36B, after 36A,.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting before the item relating to
			 section 37 the following new item:
					
						
							Sec. 36B. Initial hires by
				small
				businesses.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 individuals who begin work for the employer after the date of the enactment of
			 this Act.
			3.Credit for
			 employee health insurance expenses of small businesses
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by inserting after section 45Q the following:
				
					45R.Employee
				health insurance expenses of small employers
						(a)General
				ruleFor purposes of section 38, in the case of an eligible small
				employer, the small employer health insurance credit determined under this
				section for any taxable year is the amount determined under subsection
				(b).
						(b)Health
				insurance credit amountSubject to subsection (c), the amount
				determined under this subsection with respect to any eligible small employer is
				equal to 35 percent (25 percent in the case of a tax-exempt eligible small
				employer) of the aggregate amount of nonelective contributions the employer
				made on behalf of its employees during the taxable year under the arrangement
				described in subsection (d)(4) for premiums paid for health insurance coverage
				(within the meaning of section 9832(b)(1)) of such employees if each employee
				taken into account under paragraph (1) had enrolled in such coverage which had
				a premium equal to the average premium (as determined by the Secretary of
				Health and Human Services) for the small group market in the State in which the
				employer is offering health insurance coverage (or for such area within the
				State as is specified by the Secretary).
						(c)Phaseout of
				credit amount based on number of employees and average wagesThe
				amount of the credit determined under subsection (b) without regard to this
				subsection shall be reduced (but not below zero) by the sum of the following
				amounts:
							(1)Such amount
				multiplied by a fraction the numerator of which is the total number of
				full-time equivalent employees of the employer in excess of 10 and the
				denominator of which is 15.
							(2)Such amount
				multiplied by a fraction the numerator of which is the average annual wages of
				the employer in excess of the dollar amount in effect under subsection
				(d)(3)(B) and the denominator of which is such dollar amount.
							(d)Eligible small
				employerFor purposes of this section—
							(1)In
				generalThe term eligible small employer means, with
				respect to any taxable year, an employer—
								(A)which has no more
				than 25 full-time equivalent employees for the taxable year,
								(B)the average
				annual wages of which do not exceed an amount equal to twice the dollar amount
				in effect under paragraph (3)(B) for the taxable year, and
								(C)which has in
				effect an arrangement described in paragraph (4).
								(2)Full-time
				equivalent employees
								(A)In
				generalThe term full-time equivalent employees
				means a number of employees equal to the number determined by dividing—
									(i)the total number
				of hours of service for which wages were paid by the employer to employees
				during the taxable year, by
									(ii)2,080.
									Such
				number shall be rounded to the next lowest whole number if not otherwise a
				whole number.(B)Excess hours
				not countedIf an employee works in excess of 2,080 hours of
				service during any taxable year, such excess shall not be taken into account
				under subparagraph (A).
								(C)Hours of
				serviceThe Secretary, in consultation with the Secretary of
				Labor, shall prescribe such regulations, rules, and guidance as may be
				necessary to determine the hours of service of an employee, including rules for
				the application of this paragraph to employees who are not compensated on an
				hourly basis.
								(3)Average annual
				wages
								(A)In
				generalThe average annual wages of an eligible small employer
				for any taxable year is the amount determined by dividing—
									(i)the aggregate
				amount of wages which were paid by the employer to employees during the taxable
				year, by
									(ii)the number of
				full-time equivalent employees of the employee determined under paragraph (2)
				for the taxable year.
									Such
				amount shall be rounded to the next lowest multiple of $1,000 if not otherwise
				such a multiple.(B)Dollar
				amountFor purposes of paragraph (1)(B) and subsection (c)(2),
				the dollar amount in effect under this paragraph is $25,000.
								(4)Contribution
				arrangementAn arrangement is described in this paragraph if it
				requires an eligible small employer to make a nonelective contribution on
				behalf of each employee who enrolls in a health plan offered to employees by
				the employer in an amount equal to a uniform percentage (not less than 50
				percent) of the premium cost of such plan.
							(5)Seasonal worker
				hours and wages not countedFor purposes of this
				subsection—
								(A)In
				generalThe number of hours of service worked by, and wages paid
				to, a seasonal worker of an employer shall not be taken into account in
				determining the full-time equivalent employees and average annual wages of the
				employer unless the worker works for the employer on more than 120 days during
				the taxable year.
								(B)Definition of
				seasonal workerThe term seasonal worker means a
				worker who performs labor or services on a seasonal basis as defined by the
				Secretary of Labor, including workers covered by section 500.20(s)(1) of title
				29, Code of Federal Regulations and retail workers employed exclusively during
				holiday seasons.
								(e)Other rules and
				definitionsFor purposes of this section—
							(1)Employee
								(A)Certain
				employees excludedThe term employee shall not
				include—
									(i)an employee
				within the meaning of section 401(c)(1),
									(ii)any 2-percent
				shareholder (as defined in section 1372(b)) of an eligible small business which
				is an S corporation,
									(iii)any 5-percent
				owner (as defined in section 416(i)(1)(B)(i)) of an eligible small business,
				or
									(iv)any individual
				who bears any of the relationships described in subparagraphs (A) through (G)
				of section 152(d)(2) to, or is a dependent described in section 152(d)(2)(H)
				of, an individual described in clause (i), (ii), or (iii).
									(B)Leased
				employeesThe term employee shall include a leased
				employee within the meaning of section 414(n).
								(2)Nonelective
				contributionThe term nonelective contribution means
				an employer contribution other than an employer contribution pursuant to a
				salary reduction arrangement.
							(3)WagesThe
				term wages has the meaning given such term by section 3121(a)
				(determined without regard to any dollar limitation contained in such
				section).
							(4)Aggregation and
				other rules made applicable
								(A)Aggregation
				rulesAll employers treated as a single employer under subsection
				(b), (c), (m), or (o) of section 414 shall be treated as a single employer for
				purposes of this section.
								(B)Other
				rulesRules similar to the
				rules of subsections (c), (d), and (e) of section 52 shall apply.
								(f)Credit made
				available to tax-Exempt eligible small employers
							(1)In
				generalIn the case of a tax-exempt eligible small employer,
				there shall be treated as a credit allowable under subpart C (and not allowable
				under this subpart) the lesser of—
								(A)the amount of the
				credit determined under this section with respect to such employer, or
								(B)the amount of the
				payroll taxes of the employer during the calendar year in which the taxable
				year begins.
								(2)Tax-exempt
				eligible small employerFor purposes of this section, the term
				tax-exempt eligible small employer means an eligible small
				employer which is any organization described in section 501(c) which is exempt
				from taxation under section 501(a).
							(3)Payroll
				taxesFor purposes of this subsection—
								(A)In
				generalThe term payroll taxes means—
									(i)amounts required
				to be withheld from the employees of the tax-exempt eligible small employer
				under section 3401(a),
									(ii)amounts required
				to be withheld from such employees under section 3101(b), and
									(iii)amounts of the
				taxes imposed on the tax-exempt eligible small employer under section
				3111(b).
									(B)Special
				ruleA rule similar to the rule of section 24(d)(2)(C) shall
				apply for purposes of subparagraph (A).
								(g)Application of
				section for calendar years 2010, 2011, and 2012This section
				shall apply for any taxable year beginning in 2010, 2011, or 2012.
						(h)Insurance
				definitionsAny term used in this section which is also used in
				the Public Health Service Act shall have the meaning given such term by such
				Act.
						(i)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out the
				provisions of this section, including regulations to prevent the avoidance of
				the limitations under subsection (c) through the use of multiple
				entities.
						.
			(b)Credit To be
			 part of general business creditSection 38(b) of the Internal
			 Revenue Code of 1986 (relating to current year business credit) is amended by
			 striking plus at the end of paragraph (34), by striking the
			 period at the end of paragraph (35) and inserting , plus, and by
			 inserting after paragraph (35) the following:
				
					(36)the small
				employer health insurance credit determined under section
				45R.
					.
			(c)Credit allowed
			 against alternative minimum taxSection 38(c)(4)(B) of the
			 Internal Revenue Code of 1986 (defining specified credits) is amended by
			 redesignating clauses (vi), (vii), and (viii) as clauses (vii), (viii), and
			 (ix), respectively, and by inserting after clause (v) the following new
			 clause:
				
					(vi)the credit
				determined under section
				45R,
					.
			(d)Disallowance of
			 deduction for certain expenses for which credit allowed
				(1)In
			 generalSection 280C of the Internal Revenue Code of 1986
			 (relating to disallowance of deduction for certain expenses for which credit
			 allowed) is amended by adding at the end the following new subsection:
					
						(g)Credit for
				employee health insurance expenses of small employersNo
				deduction shall be allowed for that portion of the premiums for health
				insurance coverage paid by an employer which is equal to the amount of the
				credit determined under section 45R(a) with respect to the
				premiums.
						.
				(2)Deduction for
			 expiring creditsSection 196(c) of such Code is amended by
			 striking and at the end of paragraph (12), by striking the
			 period at the end of paragraph (13) and inserting , and, and by
			 adding at the end the following new paragraph:
					
						(14)the small
				employer health insurance credit determined under section
				45R(a).
						.
				(e)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following:
				
					
						Sec. 45R. Employee health insurance
				expenses of small
				employers.
					
					.
			(f)Effective
			 dates
				(1)In
			 generalThe amendments made by this section shall apply to
			 amounts paid or incurred in taxable years beginning after December 31,
			 2009.
				(2)Minimum
			 taxThe amendments made by subsection (c) shall apply to credits
			 determined under section 45R of the Internal Revenue Code of 1986 in taxable
			 years beginning after December 31, 2009, and to carrybacks of such
			 credits.
				4.Surcharge on high
			 income individuals
			(a)In
			 generalSubchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new part:
				
					VIIISurcharge on
				high income individuals
						
							Sec. 59B. Surcharge on high income individuals.
						
						59B.Surcharge on
				high income individuals
							(a)General
				ruleIn the case of a taxpayer other than a corporation, there is
				hereby imposed (in addition to any other tax imposed by this subtitle) a tax
				equal to the applicable percentage of so much of the modified adjusted gross
				income of the taxpayer as exceeds $1,000,000.
							(b)Taxpayers not
				making a joint returnIn the case of any taxpayer other than a
				taxpayer making a joint return under section 6013 or a surviving spouse (as
				defined in section 2(a)), subsection (a) shall be applied by substituting
				$500,000 for $1,000,000.
							(c)Applicable
				percentageFor purposes of subsection (a), the applicable
				percentage for any taxable year shall be the percentage necessary to ensure
				that the effect of the provisions of, and amendments made by, the
				Boosting Entrepreneurship and New Jobs
				Act are and remain budget neutral.
							(d)Modified
				adjusted gross incomeFor
				purposes of this section, the term modified adjusted gross income
				means adjusted gross income reduced by any deduction (not taken into account in
				determining adjusted gross income) allowed for investment interest (as defined
				in section 163(d)). In the case of an estate or trust, adjusted gross income
				shall be determined as provided in section 67(e).
							(e)Special
				rules
								(1)Nonresident
				alienIn the case of a
				nonresident alien individual, only amounts taken into account in connection
				with the tax imposed under section 871(b) shall be taken into account under
				this section.
								(2)Citizens and
				residents living abroadThe dollar amount in effect under
				subsection (a) (after the application of subsection (b)) shall be decreased by
				the excess of—
									(A)the amounts
				excluded from the taxpayer’s gross income under section 911, over
									(B)the amounts of any deductions or exclusions
				disallowed under section 911(d)(6) with respect to the amounts described in
				subparagraph (A).
									(3)Charitable
				trustsSubsection (a) shall
				not apply to a trust all the unexpired interests in which are devoted to one or
				more of the purposes described in section 170(c)(2)(B).
								(4)Not treated as
				tax imposed by this chapter for certain purposesThe tax imposed under this section shall
				not be treated as tax imposed by this chapter for purposes of determining the
				amount of any credit under this chapter or for purposes of section
				55.
								.
			(b)Clerical
			 amendmentThe table of parts
			 for subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new item:
				
					
						Part VIII. Surcharge on high income
				individuals.
					
					.
			(c)Section 15 not
			 To applyThe amendment made by subsection (a) shall not be
			 treated as a change in a rate of tax for purposes of section 15 of the Internal
			 Revenue Code of 1986.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			5.Direct loans to
			 small business concerns
			(a)DefinitionsIn this section—
				(1)the term Administrator means
			 the Administrator of the Small Business Administration;
				(2)the term
			 eligible small business concern means a small business concern
			 with fewer than 25 employees;
				(3)the term
			 Secretary means the Secretary of the Treasury; and
				(4)the term
			 small business concern has the meaning given that term under
			 section 3 of the Small Business Act (15 U.S.C. 632).
				(b)Loan program
			 establishedThe Administrator and the Secretary shall jointly
			 establish a program to make loans to eligible small business concerns.
			(c)Terms and
			 conditionsA loan under this section shall have the same terms
			 and conditions as, and may be used for any purpose authorized for, a direct
			 loan under section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as
			 amended by this Act.
			(d)FundingOf
			 amounts made available under section 115 of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5225) and not otherwise obligated,
			 $30,000,000,000, shall be available to the Administrator and the Secretary to
			 carry out this section.
			6.Extramural
			 research and development budget of the National Institutes of
			 HealthTitle VIII of division
			 A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123
			 Stat. 176) is amended in the matter under the heading Office of the
			 Director under the heading National Institutes
			 of Health under the heading Department of Health and
			 Human Services, by inserting after
			 638(n)(1): the following: 
			 Provided further, That not later
				than September 30, 2010, of the amount appropriated under this heading,
				$150,000,000 shall be obligated to be expended with the programs of the
				National Institutes of Health described in the previous
				proviso:.
		7.Section
			 7(a) business loansSection 7(a) of the Small Business Act (15
			 U.S.C. 636(a)) is amended—
			(1)in paragraph (2)(A), by striking
			 equal to— and all that follows and inserting equal to 90
			 percent of the balance of the financing outstanding at the time of the
			 disbursement of the loan.; and
			(2)in paragraph (3)(A), by striking
			 $1,500,000 (or if the gross loan amount would exceed $2,000,000
			 and inserting $4,500,000 (or if the gross loan amount would exceed
			 $5,000,000.
			8.Microloan
			 program
			(a)Marketing,
			 management, and technical assistance grantsSection 7(m)(4) of
			 the Small Business Act (15 U.S.C. 636(m)(4)) is amended—
				(1)in subparagraph
			 (A)—
					(A)in the first
			 sentence, by striking and subject to subparagraph (B);
			 and
					(B)in the second
			 sentence—
						(i)by
			 striking each intermediary meeting the requirements of subparagraph
			 (B) and inserting an intermediary; and
						(ii)by
			 striking 25 percent and inserting 50
			 percent;
						(2)by striking
			 subparagraph (B); and
				(3)by striking
			 subparagraph (C)(iii).
				(b)Microloan
			 amountsSection 7(m) of the Small Business Act (15 U.S.C. 636(m))
			 is amended—
				(1)in paragraph
			 (1)(B)(iii), by striking $35,000 and inserting
			 $50,000;
				(2)in paragraph
			 (3)(E), by striking $35,000 each place it appears and inserting
			 $50,000; and
				(3)in paragraph
			 (11)(B), by striking $35,000 and inserting
			 $50,000.
				9.Maximum loan
			 amounts under 504 programSection 502(2)(A) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 696(2)(A)) is amended—
			(1)in clause (i), by striking
			 $1,500,000 and inserting $5,000,000;
			(2)in clause (ii),
			 by striking $2,000,000 and inserting $5,000,000;
			 and
			(3)in clause (iii),
			 by striking $4,000,000 and inserting
			 $5,500,000.
			10.Sense of
			 Congress regarding cabinet level status for the Administrator of the Small
			 Business AdministrationIt is
			 the sense of Congress that the President should designate the Administrator of
			 the Small Business Administration to serve as a member of the Cabinet.
		11.Sense of
			 Congress regarding financial support for small businesses by certain financial
			 institutionsIt is the sense
			 of Congress that—
			(1)financial institutions that have benefitted
			 from the support of the Federal Government have a responsibility to bolster the
			 economy of the United States by providing needed capital to small business
			 concerns; and
			(2)well-capitalized banks, which have returned
			 to profitability and have the resources to increase access to capital, should
			 adapt their lending practices to ensure that qualified small business concerns
			 can grow and the economy of the United States can continue to recover.
			
